


Exhibit 10.65

 

Thirteenth Amendment to Aon Pension Plan

As Amended and Restated Effective January 1, 2002

 

WHEREAS, the Aon Pension Plan (the “Plan”) is currently set out in the 2002
Restatement of the Aon Pension Plan, which was generally effective as of
January 1, 2002 (the “Restatement”).

 

WHEREAS, Aon Corporation desires to amend the Plan pursuant to the authority to
do so under Section 9.02 of the Plan.

 

NOW, THEREFORE, the Plan, as set out in the Restatement and as amended from time
to time, is further amended as follows, effective as of January 1, 2008, unless
otherwise specified below:

 

1.  Section 13.05.  Section 13.05 shall be revised to read as follows:

 

“13.05    Maximum Annual Benefit

 

The annual benefits payable to a Participant under this Plan and any other
qualified defined benefit plan adopted by the Employer shall in no event exceed
the lesser of (i) $185,000 as adjusted, effective January 1 of each year, under
IRC Section 415(d) in such manner as the Secretary of the Treasury shall
prescribe (the ‘Dollar Limitation’), or (ii) one hundred percent (100%) of the
Participant’s average Compensation during the three consecutive calendar years
of employment with the Employer in which his Compensation is the highest (the
‘Percentage Limitation’).  The following rules shall be effective in applying
the provisions of this Section:

 

(a)           In compliance with the Treasury Regulations under IRC Section 415,
the Percentage Limitation for a Participant who has been employed for fewer than
three (3) twelve month periods (or, 36 whole months), shall be determined with
reference to the Participant’s actual number of consecutive twelve month periods
(including fractions of years, but not less than one year).  The Participant’s
Percentage Limitation will be computed by dividing the Participant’s longest
consecutive period of employment by the number of years in that period
(including fractions of years, but not less than one year).  In the case of a
Participant who is rehired by the Employer after a severance from employment,
the Participant’s Percentage Limitation shall be calculated by excluding all
calendar years for which the Participant performs no service for and receives
no  Compensation from the Employer (the break period) and by treating the years
immediately preceding and following the break period as consecutive.

 

(b)           (i)                                     If the annual benefit is
payable in a form other than as a straight life annuity, an adjustment shall be
made to the maximum permissible annual benefit, in accordance with regulations
prescribed by the Secretary of the Treasury or his delegates so that

 

1

--------------------------------------------------------------------------------


 

it is equivalent to the maximum annual benefit payable as a straight life
annuity.  In determining the maximum annual benefit payable any ancillary
benefit which is not directly related to retirement income benefits shall not be
taken into account, and that portion of any joint and survivor annuity which
constitutes a qualified joint and survivor annuity under Section 7.03 shall not
be taken into account.

 

(ii)           Notwithstanding Subsection (b)(i), or the provisions of
Section 14.10, for Annuity Starting Dates occurring after December 31, 2007,
such converted amount shall be the greater of (A) the annual amount of the
straight life annuity payable to the Participant under the Plan commencing at
the same Annuity Starting Date as the Participant’s form of benefit; and (B) the
annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Participant’s
form of benefit, computed using a 5% interest rate assumption.  Notwithstanding
the preceding sentence, if the optional form of benefit is subject to IRC
Section 417(e)(3), then the interest rate assumption to determine actuarial
equivalence shall be the greater of (A) 5.5%, (B) the rate that would provide a
benefit of not more than 105% of the benefit that would be provided if the
applicable interest rate set forth in IRC Section 417(e)(3)(C) were applied, or
(C) the interest rate assumption used in the Plan to determine the form of
payment being made.

 

(iii)          For purposes of Subsection (b)(ii), no actuarial adjustment to
the Plan benefit shall be made for: (A) survivor benefits payable to a surviving
spouse under a qualified joint and survivor annuity to the extent such benefits
would not be payable if the Participant’s benefit were paid in another form;
(B) benefits that are not directly related to retirement benefits (such as a
qualified disability benefit, preretirement incidental death benefits, and
post-retirement medical benefits); (C) the value of cost-of-living increases
made in accordance with the regulations; or (D) the inclusion in the form of
benefit of an automatic benefit increase feature, provided the form of benefit
is not subject to IRC Section 417(e)(3) and would otherwise satisfy the
limitation of this Section, and the Plan provides that the amount payable under
the form of benefit in any limitation year shall not exceed the limits of this
Section 13.05 applicable at the Annuity Starting Date, as increased in
subsequent years pursuant to IRC Section 415(d).  For this purpose, an automatic
benefit increase feature is included in a form of benefit if the form of benefit
provides for automatic, periodic increases to the benefits paid in that form.

 

2

--------------------------------------------------------------------------------


 

(c)           (i)            If the retirement income benefit begins before the
Social Security Retirement Age (for years beginning January 1, 2002 and
thereafter, age 62) the determination as to whether the Dollar Limitation has
been satisfied shall be made in accordance with regulations prescribed by the
Secretary of the Treasury or his delegate, by reducing the limitation so that
such limitation (as so reduced) equals an annual benefit (beginning when such
retirement income benefit begins) which is equivalent to a Dollar Limitation
annual benefit beginning at the Social Security Retirement Age (for years
beginning January 1, 2002 and thereafter, age 62).  For years before January 1,
2002, the reduction shall be made in such manner (as prescribed by the Secretary
of the Treasury or his delegate) as is consistent with the reduction for old-age
insurance benefits commencing before the Social Security Retirement Age under
the Social Security Act.

 

(ii)           Notwithstanding Subsection (c)(i) or the provisions of
Section 14.10, for Annuity Starting Dates occurring after December 31, 2007, the
Dollar Limitation applicable at an age prior to age 62 is determined as the
lesser of (i) the actuarial equivalent (at such age) of the Dollar Limitation
computed using a five percent (5%) interest rate and the applicable mortality
table and (ii) the Dollar Limitation (adjusted under Subsection (h), for years
of participation less than 10, if applicable) multiplied by the ratio of the
annual amount of the immediately commencing straight life annuity under the Plan
to the annual amount of the straight life annuity under the Plan commencing at
age 62, with both annual amounts determined without applying the rules of IRC
Section 415.

 

(d)           (i)            If the retirement income benefit begins after the
Social Security Retirement Age (for years beginning January 1, 2002 and
thereafter, age 65), the determination as to whether the dollar limitation
referred to in the first sentence of this Section has been satisfied shall be
made in accordance with regulations prescribed by the Secretary of the Treasury
or his delegate, by increasing the limitation so that such limitation (as so
increased) equals an annual benefit (beginning when such retirement income
benefit begins) which is equivalent to a Dollar Limitation annual benefit
beginning at the Social Security Retirement Age (for years beginning January 1,
2002 and thereafter, age 65).

 

(ii)           Notwithstanding Subsection (d)(i) or the provisions of
Section 14.10, for Annuity Starting Dates occurring after December 31, 2007, the
actuarial equivalent of the Dollar Limitation applicable at an age after age 65
is determined as the lesser of (i) the Actuarial

 

3

--------------------------------------------------------------------------------


 

Equivalent (at such age) of the Dollar Limitation computed using a five percent
(5%) interest rate assumption and the applicable mortality table and (ii) the
Dollar Limitation (as adjusted under Subsection (h) for years of participation
less than 10, if applicable) multiplied by the ratio of the annual amount of the
‘adjusted immediately commencing straight life annuity’ under the Plan, to the
‘adjusted age 65 straight life annuity.’  For the purposes of this Subsection
(d)(ii):

 

(A)          ‘adjusted immediately commencing straight life annuity’ shall mean
the annual amount of the immediately commencing straight life annuity payable to
the Participant, computed disregarding the Participant’s accruals after age 65
but including actuarial adjustments even if those actuarial adjustments are
applied to offset accruals.  For this purpose, the annual amount of the
immediately commencing straight life annuity is determined without applying the
rules of IRC Section 415; and

 

(B)          ‘adjusted age 65 straight life annuity’ shall mean the annual
amount of the straight life annuity that would be payable under the Plan to a
hypothetical Participant who is 65 years old and has the same accrued benefit
(with no actuarial increases for commencement after age 65) as the Participant
receiving the distribution (determined disregarding the Participant’s accruals
after age 65 and without applying the rules of IRC Section 415).

 

(e)           Notwithstanding the other requirements of Subsections (c)(ii) and
(d)(ii), no adjustments shall be made to the Dollar Limitation to reflect the
probability of a Participant’s death between the Annuity Starting Date and age
62, or between age 65 and the Annuity Starting Date, if applicable, if benefits
are not forfeited upon the death of a Participant prior to the Annuity Starting
Date.  To the extent that benefits are forfeited upon death before the Annuity
Starting Date, such an adjustment shall be made.  For this purpose, no
forfeiture shall be treated as occurring upon the Participant’s death if the
Plan does not charge Participants for providing a qualified preretirement
survivor annuity, as defined in IRC Section 417(c), upon the Participant’s
death.

 

(f)            For the purpose of adjusting any benefit under Subsection
(b)(i) or (c)(i), above, the interest rate assumption shall not be less than the
greater of 5% or the rate specified in the Plan.  For purposes of adjusting any
benefit under Subsection (d)(i), above, the interest rate assumption shall not
be greater than the lesser of 5% or the rate specified in the Plan.

 

4

--------------------------------------------------------------------------------


 

(g)           Notwithstanding the preceding provisions, the benefits payable
with respect to a Participant shall be deemed not to exceed the limitations of
this Section 13.05 if the benefits payable with respect to such Participant
under this Plan and all other defined benefit plans maintained by the Employer
do not exceed $10,000 for the Plan Year, or for any prior Plan Year, and the
Employer has not at any time maintained a defined contribution Plan in which the
Participant participated.

 

(h)           If a benefit is payable to a Participant who has fewer than 10
years of participation in the Plan when the benefit begins, the Dollar Limit
shall be multiplied by a fraction known as the ‘participation fraction.’ The
numerator of the participation fraction is the Participant’s years of
participation in the Plan (or part thereof) and the denominator is 10; provided,
however, that the limit under this Subsection (h) shall not be reduced to an
amount less than 1/10 of the Dollar Limitation.  For purposes of this Subsection
(h), years of participation shall be determined in accordance with
Section 1.415(b)-1(g)(1) of the Treasury Regulations.  To the extent provided in
regulations, this Subsection (h) shall be applied separately with respect to
each change in the benefit structure of the Plan.

 

(i)            If a benefit is payable to a Participant who has fewer than 10
Years of Service when the benefit begins, the Percentage Limitation and the
special limit of Subsection (g) shall be multiplied by a fraction known as the
‘service fraction.’ The numerator of the service fraction is the Participant’s
Years of Service and the denominator is 10; provided, however, that the limit
under this Subsection (i) shall not be reduced to an amount less than 1/10 of
the Percentage  Limitation.

 

(j)            In the case of an individual who was an active Participant in
this Plan before October 3, 1973, his annual benefit need not be less than 100%
of his annual rate of compensation on the earlier of October 2, 1973, or the
date on which he separated from the service of the Employer; provided, that such
annual benefit shall not exceed the benefit which would have been payable under
the terms of the plan on October 3, 1973, if his compensation taken into account
for any period after such date had not exceeded his annual rate of compensation
on such date; and provided further, in the case of a Participant who separated
from service prior to October 2, 1973, his annual benefit shall in no event be
greater than his vested retirement benefit as of the date he separated from
service.

 

(k)           For purposes of this Subsection, the term ‘Social Security
Retirement Age’ means the age used as the retirement age for the Participant
under Section 216(l) of the Social Security Act, except that such section shall
be applied without regard to the age increase factor, and as if the early
retirement age under Section 216(l)(2) of such Act were 62.

 

(l)            Compensation shall include the following items:

 

(i)            Wages, salaries, fees for professional services, and other
amounts received (without regard to whether or not an amount is paid in

 

5

--------------------------------------------------------------------------------


 

cash) for personal services actually rendered in the course of employment with
an employer maintaining the Plan to the extent the amounts are includible in
gross income (or to the extent amounts would have been received and includible
in gross income but for an election under IRC Section 125(a), 132(f)(4),
402(e)(3), 402(h)(1)(B), 402(k) or 457(b)).  These amounts include, but are not
limited to, commissions paid to salesmen, compensation for services based on a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements or other expense allowances under a nonaccountable
plan (as described in Treasury Regulation Section 1.62-2(c));

 

(ii)           Foreign earned income, whether or not excludable from gross
income under IRC Section 911, as set forth in Section 1.415(c)-2(g)(5)(i) of the
Treasury Regulations;

 

(iii)          In the case of an individual who is an employee within the
meaning of IRC Section 401(c)(1) (and the Regulations thereunder), the
Employee’s earned income (as described in IRC Section 401(c)(2)), plus amounts
deferred at the election of the Employee that would be includible in gross
income but for the rules under IRC Section 402(e)(3), 402(h)(1)(B), 402(k) or
457(b);

 

(iv)          Amounts described in IRC Sections 104(a)(3), 105(a), and 105(h),
but only to the extent that such amounts are includible in gross income of the
Employee;

 

(v)           Amounts paid or reimbursed by the Employer for moving expenses
incurred by an Employee, but only to the extent that at the time of payment it
is reasonable to believe that these amounts are not deductible by the Employee
under IRC Section 217;

 

(vi)          The value of a nonstatutory option (which is an option other than
a statutory option as defined in Treasury Regulation Section 1.421-1(b)) granted
to an Employee by the Employer, but only to the extent that the value of the
option is includible in gross income for the taxable year in which granted;

 

(vii)         The amount includible in the gross income of an Employee upon
making an election under IRC Section 83(b);

 

(viii)        Amounts that are includible in the gross income of an Employee
under the rules of IRC Section 409A or 457(f)(1)(A) or because the amounts are
constructively received by the Employee;

 

(ix)          Payments of ‘post-severance compensation’ which, for purposes of
this Subsection (l), shall mean payment after severance from

 

6

--------------------------------------------------------------------------------


 

employment of regular compensation for services during the Employee’s regular
working hours, or compensation for services outside the Employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, provided that such payment would have been paid to the
Employee prior to a severance from employment if the Employee had continued in
employment with the Employer. Post-severance compensation will only be included
in remuneration if it is paid by the later of 2½ months after the Employee’s
severance from employment with the Employer, or the end of the limitation year
that includes the date of the Employee’s severance from employment with the
Employer;

 

(x)           Amounts received by an Employee pursuant to a nonqualified
unfunded deferred compensation plan in the year the amounts are actually
received, but only to the extent such amounts are includible in the Employee’s
gross income;

 

(xi)          Payments of ‘leave cashouts’ which, for purposes of this
Subsection (l), shall mean payment after severance from employment of unused
accrued bona fide sick time, vacation or other leave, provided that such payment
would have been paid to the Employee prior to a severance from employment if the
Employee had continued in employment with the Employer.  A leave cashout payment
will only be included in total compensation if it is paid by the later of 2½
months after the Employee’s severance from employment with the Employer, or the
end of the Plan Year that includes the date of the Employee’s severance from
employment with the Employer;

 

(xii)         Payments of ‘nonqualified deferred compensation’ which, for
purposes of this Subsection (l), shall mean payment after severance from
employment of amounts from a nonqualified unfunded deferred compensation plan,
provided that such payment would have been paid to the Employee at the same time
had he continued employment with the Employer and only to the extent that the
payment is included in the Employee’s gross income.  A nonqualified deferred
compensation payment will only be included in total compensation if it is paid
by the later of 2½ months after the Employee’s severance from employment with
the Employer, or the end of the Plan Year that includes the date of the
Employee’s severance from employment with the Employer; and

 

(xiii)        payments to an individual who does not currently perform services
for the Employer by reason of qualified military service, as defined in IRC
Section 414(u)(l), to the extent that such payments do not exceed the amount
that the individual would have received had he

 

7

--------------------------------------------------------------------------------


 

or she continued in the Employer’s employment instead of entering qualified
military service.

 

(m)          Compensation shall not include the following items:

 

(i)            Contributions (other than elective contributions described in IRC
Section 402(e)(3), 408(k)(6), 408(p)(2)(A)(i), or 457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension
described in IRC Section 408(k) or a simple retirement account described in IRC
Section 408(p), and whether or not qualified) to the extent that the
contributions are not includible in the gross income of the Employee for the
taxable year in which contributed.  In addition, any distributions from a plan
of deferred compensation (whether or not qualified) are not considered as
compensation, regardless of whether such amounts are includible in the gross
income of the Employee when distributed;

 

(ii)           Amounts realized from the exercise of a nonstatutory option
(which is an option other than a statutory option as defined in Treasury
Regulation Section 1.421-1(b)), or when restricted stock or other property held
by an Employee becomes freely transferable or is no longer subject to a
substantial risk of forfeiture;

 

(iii)          Amounts realized from the sale, exchange, or other disposition of
stock acquired under a statutory stock option (as defined in Treasury Regulation
Section 1.421-1(b));

 

(iv)          Other amounts that receive special tax benefits, such as premiums
for group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the Employee and are not salary reduction
amounts that are described in IRC Section 125); and

 

(v)           Other items of remuneration that are similar to any of the items
listed in items (i) through (iv) above.

 

(o)           For the purposes of Section 13.05, a Participant’s Compensation
for any Plan Year shall not exceed the amount set forth in IRC
Section 401(a)(17) (the ‘Code Section 401(a)(17) Compensation Limit’) that
applies to that Plan Year.  The Code Section 401(a)(17) Compensation Limit shall
be adjusted for cost-of-living increases in accordance with IRC
Section 401(a)(17)(B).  The cost-of-living adjustment in effect for the calendar
year applies to Compensation for the Plan Year that begins with or within such
calendar year.  If a Plan Year is less than 12 consecutive months, then the Code
Section 401(a)(17) Compensation Limit will be multiplied by a fraction, the
numerator of which is the number of months in the Plan Year, and the denominator
of which is 12.  If Compensation

 

8

--------------------------------------------------------------------------------


 

for any prior Plan Year is used in determining a Participant’s Annual Benefit
for the current Plan Year, then the Compensation for such prior Plan Year is
subject to the applicable Code Section 401(a)(17) Compensation Limit as in
effect for that prior Plan Year.

 

(p)           The ‘Annual Benefit’ (as defined in Subsection (p)(i) below)
otherwise payable to a Participant under the Plan at any time shall not exceed
the Maximum Permissible Benefit (as defined in Subsection (p)(iv) below).  If
the benefit the Participant would otherwise accrue in a Plan Year would produce
an Annual Benefit (as defined below) in excess of the Maximum Permissible
Benefit, the benefit shall be limited (or the rate of accrual reduced) to a
benefit that does not exceed the Maximum Permissible Benefit.

 

(i)            ‘Annual Benefit’ means the benefit that is payable annually in
the form of a straight life annuity.  Except as provided below, where a benefit
is payable in a form other than a straight life annuity, the benefit shall be
adjusted to an actuarially equivalent straight life annuity that begins at the
same time as such other form of benefit and is payable on the first day of each
month, before applying the limitations of this Section 13.05.  For a Participant
who has or will have distributions commencing at more than one annuity starting
date, the Annual Benefit shall be determined as of each such annuity starting
date (and shall satisfy the limitations of this Section 13.05 as of each such
date), actuarially adjusting for past and future distributions of benefits
commencing at the other annuity starting dates.  For this purpose, the
determination of whether a new starting date has occurred shall be made without
regard to Section 1.401(a)-20, Q&A 10(d) of the Treasury Regulations, and with
regard to Section 1.415(b)-1(b)(1)(iii)(B) and (C) of the Treasury Regulations.

 

(ii)           For purposes of determining the Annual Benefit, Subsection
(b)(iii) shall apply.

 

(iii)          The determination of Annual Benefit shall take into account
social security supplements described in IRC Section 411(a)(9) and benefits
transferred from another defined benefit plan, other than transfers of
distributable benefits pursuant to Section 1.411(d)-4, Q&A-3(c) of the Treasury
Regulations, but shall disregard benefits attributable to Employee contributions
or rollover contributions or assets transferred to the Plan from a qualified
plan not maintained by the Employer.

 

(iv)          ‘Maximum Permissible Benefit’ means the lesser of the Percentage
Limitation or the Dollar Limitation (both adjusted where required as provided in
this Section 13.05).

 

9

--------------------------------------------------------------------------------


 

(v)           If the Participant is, or has ever been, a Participant in another
qualified defined benefit plan (without regard to whether the plan has been
terminated) maintained by the Employer or a predecessor employer, the sum of the
Participant’s Annual Benefits from all plans may not exceed the Maximum
Permissible Benefit.  Where the Participant’s employer-provided benefits under
all such defined benefit plans (determined as of the same age) would exceed the
Maximum Permissible Benefit applicable at that age, the Employer shall limit the
Participant’s benefit accrual only after the Participant’s benefit accrual has
first been reduced according to the terms of each other qualified defined
benefit plan.

 

(vi)          The application of this Subsection (p) shall not cause the Maximum
Permissible Benefit for any Participant to be less than the Participant’s
Accrued Benefit under all the defined benefit plans of the Employer or a
predecessor employer as of the end of the last Plan Year beginning before
January 1, 2008 under provisions of the plans that were both adopted and in
effect before April 5, 2007.  The preceding sentence applies only if the
provisions of such defined benefit plans that were both adopted and in effect
before April 5, 2007 satisfied the applicable requirements of statutory
provisions, regulations, and other published guidance relating to IRC
Section 415 in effect as of the end of the last Limitation Year beginning before
January 1, 2008, as described in Section 1.415(a)-1(g)(4) of the Treasury
Regulations.

 

(q)           To the extent applicable, the Plan shall comply with the plan
aggregation rules set forth in Section 1.415(f)-1 of the Treasury Regulations.

 

(r)            For purposes of this Section 13.05, Employer shall include any
group of business entities under common control, including but not limited to
proprietorships and partnerships, or a controlled group of corporations with the
Company within the meaning of IRC Sections 414(b), (c) and (o); provided, the
phrase ‘more than 50%’ is substituted for the phrase ‘at least 80%’ each place
it appears in IRC Section 1563(a)(1).”

 

2.  Section 14.10.  Section 14.10 shall be revised by substituting the following
as the last sentence of Section 14.10(iv):

 

“Effective for distributions beginning on or after January 1, 2003, and
notwithstanding any other Plan provision to the contrary, the applicable
mortality table used for purposes of adjusting any benefit or limitation under
IRC Section 415(b)(2)(B), (C) or (D) as forth in Section 13.05 of this Plan and
the applicable mortality table used for purposes of satisfying the requirements
of IRC Section 417(e) as set forth in Section 14.10 of this Plan is the table
prescribed in Revenue Ruling 2001-62; provided, however, for distributions with
Annuity Starting Dates

 

10

--------------------------------------------------------------------------------


 

on or after December 31, 2007, the applicable mortality table shall be the
‘applicable § 417(e)(3) mortality table’ as described in Revenue Ruling 2007-67
where required.”

 

3.  Section 14.10.  Section 14.10 shall be revised by adding the following new
Subsection 14.10(v):

 

“(v)         For Plan Years beginning on or after January 1, 2004, and to the
extent required by Notice 2004-78, for purposes of adjusting any benefit payable
in a form that is subject to the minimum present value requirements of IRC
Section 417(e)(3), the interest rate assumptions shall not be less than the
greater of the applicable interest rate (as defined in IRC Section 417(e)(3)) or
the rate specified in the Plan, except that in the case of Plan Years beginning
in 2004 or 2005, 5.5% is used in lieu of the applicable interest rate.  For
purposes of this Subsection (v), the transition rule provided in
Section 101(b)(4) of the Pension Funding Equity Act of 2004, Pub. L. 108-218,
shall apply as provided for in Notice 2004-78.”

 

4.  Section 17.02.  Subsection 17.02(j) shall be revised to read as follows:

 

“(j)          Compensation.  The term ‘Compensation’ means compensation as
defined in IRC Section 415(c)(3) and, for purposes of computing a Participant’s
minimum benefit, as limited by IRC Section 401(a)(17).”

 

IN WITNESS WHEREOF, Aon Corporation has adopted this Thirteenth Amendment to the
2002 Restatement of the Aon Pension Plan, effective as set forth above on this
15th day of September, 2009.

 

11

--------------------------------------------------------------------------------

 
